t c memo united_states tax_court stephen r barker petitioner v commissioner of internal revenue respondent docket no 8576-o0l filed date stephen r barker pro_se sheara gelman for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment as supplemented filed pursuant to rule a respondent contends that there is no dispute as to any material fact with respect to this tt all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended - - collection review matter and that respondent’s determination to proceed with collection should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion background on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing concerning petitioner’s unpaid income_tax liabilities for the years through on or about date petitioner filed with the internal_revenue_service office of appeals appeals_office form request for a collection_due_process_hearing petitioner attended the appeals_office hearing in this matter and argued that the assessments for the years in issue were invalid inasmuch as the appeals officer failed to produce forms 23-c assessment certificate---summary record of assessments for each year although the appeals officer did not provide petitioner with forms 23-c for the years in issue the appeals officer did provide petitioner with forms certificates of assessments and payments for each year on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or stating that respondent would proceed with collection action for the years through on date petitioner filed with the court a petition for levy action under the final notice_of_intent_to_levy stated that petitioner owed amounts from prior notices interest and additional penalties for the years and totaling dollar_figure dollar_figure dollar_figure and dollar_figure respectively q4e- code sec_6330 challenging the validity of the assessments for the years through after filing an answer to the petition respondent filed a motion for summary_judgment respondent contends that there is no issue as to a material fact and that respondent’s determination to proceed with collection should be sustained as a matter of law this matter was called for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and argued in support of respondent’s motion although there was no appearance by or on behalf of petitioner at the hearing petitioner did file a written_statement with the court pursuant to rule c repeating the arguments in the petition following the hearing respondent filed a supplement to motion for summary_judgment attaching thereto forms for each of the years in issue discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days prior to enforcing collection by way of a levy on the person's property the secretary is obliged to provide the person with a final notice of - intent to levy including notice of the administrative appeals available to the person in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide protections for persons subject_to collection actions sec_6320 and sec_6330 generally provide that the commissioner cannot proceed with collection until the person has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that may be raised by a person at an appeals_office hearing sec_6330 first provides that the appeals officer shall obtain verification from the secretary that the reguirements of any applicable law or administrative procedure have been met sec_6330 a provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested only -- - at an appeals_office hearing if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability see 114_tc_604 goza v commissioner supra petitioner contends that before respondent may proceed with the planned levy action respondent must demonstrate under sec_6330 that the underlying tax assessments for the years through are valid petitioner argues that respondent failed to verify or prove that the assessments in guestion are valid inasmuch as respondent failed to provide petitioner with forms 23-c sec_6203 provides sec_6203 method of assessment the assessment shall be made by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the secretary upon request of the taxpayer the secretary shall furnish the taxpayer a copy of the record of the assessment sec_301_6203-1 proced admin regs requires an assessment to be made by an assessment officer signing the summary record of assessment ie a form 23-c see 117_tc_117 although federal tax assessments are formally recorded on form 23-c we have held that forms are presumptive evidence on which an appeals officer may rely to verify that an assessment - j- was made against a person for purposes of sec_6320 and sec_6330 in particular in davis v commissioner supra pincite we held generally courts have held that form_4340 provides at least presumptive evidence that a tax has been validly assessed under sec_6203 see 10_f3d_1440 9th cir 8_f3d_1169 7th cir 990_f2d_451 9th cir 961_f2d_1 1st cir 933_f2d_991 fed cir 871_f2d_1015 11th cir 318_f2d_637 7th cir certificates of assessments and payments are ‘routinely used to prove that tax_assessment has in fact been made ’ they are ‘presumptive proof of a valid assessment ’ 970_f2d_733 10th cir quoting geiselman v united_states supra pincite the form_4340 reflecting petitioner’s income_tax liabilities for the years in issue indicates that those tax_liabilities were properly assessed and remain unpaid petitioner has not demonstrated any irregularity in the assessment procedure that would raise a question about the validity of the assessments we therefore hold that it was not an abuse_of_discretion for appeals to rely on a form_4340 in this case for the purpose of complying with sec_6330 cf nicklaus v commissioner supra pincite as in davis v commissioner supra and nicklaus v commissioner supra petitioner has not shown or even alleged any irregularity in respondent’s assessment procedures including the preparation of form 23-c that would raise a question as to the validity of the assessments in this case petitioner merely wants to assure himself that the forms 23-c were properly executed however consistent with the precedents cited above we hold that respondent is not required to produce the forms 23-c --- - without some showing by petitioner of an irregularity in the process because petitioner has not raised any valid claim such as a spousal defense or an alternative means of collection such claims are deemed to be conceded rule b because there is no dispute as to any material fact and a decision may be rendered as a matter of law we shall grant respondent’s motion for summary_judgment as supplemented to reflect the foregoing an order granting respondent’s motion for summary_judgment as supplemented and decision will be entered
